             Case 3:19-cv-02488-JCS Document 49-1 Filed 12/23/20 Page 1 of 3




     DAN SIEGEL, SBN 56400
 1
     ANDREW CHAN KIM, SBN 315331
 2   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 839-1200
 4
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com;
     chankim@siegelyee.com
 6
     Attorneys for Plaintiff
 7
     DEBRA HORN
8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
12   DEBRA HORN,                                )   Case No.: 3:19-cv-02488-JCS
13                                              )
            Plaintiff,                          )   DECLARATION OF ANDREW
14                                              )   CHAN KIM IN SUPPORT OF
            vs.                                 )   PLAINTIFF’S MOTION TO COMPEL
15                                              )   COMPLIANCE WITH DISCOVERY
16   SAFEWAY INC. and Does 1-50,                )   ORDER AND FOR SANCTIONS
                                                )
17          Defendants.                         )   Date: January 29, 2021
                                                )   Time: 9:30 a.m.
18                                              )   Courtroom: F
19                                              )   Judge: Honorable Joseph C. Spero
                                                )
20
21
            I, Andrew Chan Kim, hereby declare:
22
            1.     I am an attorney licensed to practice in California and an associate at
23
     Siegel, Yee, Brunner & Mehta, attorneys of record for plaintiff in this matter.
24
            2.     The facts stated herein are of my own personal knowledge and if called
25
     and sworn as a witness, I could and would completely testify thereto.
26
            3.     I make this declaration in support of plaintiff’s Motion to Compel
27
     Compliance with Discovery Order and for Sanctions against defendant Safeway.
28



     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Declaration of Andrew Chan Kim - 1
             Case 3:19-cv-02488-JCS Document 49-1 Filed 12/23/20 Page 2 of 3




 1          4.     On July 27, 2020, the undersigned emailed Mr. Chun to memorialize the
 2   parties’ agreement regarding defendant’s compliance with the Court’s Order (Dkt. 30).
 3          5.     On July 29, 2020, the parties memorialized their agreement by email that
 4   defendant would provide supplemental responses to Interrogatories No. 5-8 by August
 5   14, 2020, a week prior to the non-expert fact discovery cutoff at the time.
 6
            6.     On July 29, 2020, the undersigned requested that defendant comply with
 7
     the Court’s Order (Dkt. 30) in full by providing further responses to Interrogatory No. 1
8
     and RFP Nos. 39-54 by no later than August 26, 2020.
 9
            7.     Mr. Chun responded that same day that he would check with his client and
10
     get back to the undersigned.
11
            8.     Mr. Chun did not respond further.
12
            9.     On August 14, 2020, defendant served their supplemental interrogatory
13
     responses to Interrogatories No. 5-8.
14
15          10.    On December 1, 2020, the undersigned spoke with Mr. Chun on the phone

16   to request that defendant provide its further responses to Interrogatory No. 1 and RFP

17   Nos. 39-54 by no later than December 18, 2020. Following the call, the undersigned

18   emailed Mr. Lafayette and Mr. Chun requesting defendant comply with the Court’s

19   Order in full by no later than December 18, 2020. Defendant did not request additional
20   time to comply.
21          11.    Defendant did not provide further responses to Interrogatory No. 1 and
22   RFP Nos. 39-54 by December 18, 2020. To this day, defendant has yet to produce such
23   responses.
24          12.    Interrogatory No. 1 requested “[f]or each non-management employee of
25
     DEFENDANT employed at a Safeway store within District 7 and managed by
26
     DEFENDANT who called the police or called 911 to report a shoplifting incident or
27
     suspected shoplifting incident occurring within that store, from January 1, 2009 to the
28
     present, IDENTIFY the employee, state the date of each call, state whether


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Declaration of Andrew Chan Kim - 2
             Case 3:19-cv-02488-JCS Document 49-1 Filed 12/23/20 Page 3 of 3




 1   DEFENDANT initiated an investigation of the employee for doing so, STATE ALL
 2   REASONS why DEFENDANT did or did not initiate an investigation, and state the
 3   outcome of such investigation.” The Court ordered the motion to compel in part
 4   requiring that defendant produce, “[f]or each shoplifting incident at the Dublin store in
 5   which the police were called, from January 1, 2017 to present, state: 1) the date of the
 6
     incident 2) who contacted the police, and 3) whether prior authorization was received
 7
     from a manager to call the police.” (Dkt. 30.) To date, defendant has not supplemented
8
     its response.
 9
            13.      RFP Nos. 39-54 requested all emails, complete with all attachments,
10
     related to disability accommodations for Debra Horn, composed or received by the Store
11
     Manager, Assistant Store Manager, District 7 Human Resources, Michael Vasquez, Celia
12
     Kettle, MaryAnne Weathers, Dina Woods, Brian Sullivan, Lynette Ledesma, Kevin
13
     Lovell, Ben Beede, Michael Gravelle, Kelli Snow, Amadeu Oliveira, Jessica Taylor, and
14
15   Nicole Chenault from July 21, 2005 to present in Native format with all metadata intact.

16   The Court granted the requests in part and ordered defendant “produce native format

17   files of the emails with metadata or alternatively, pdf files with accompany searchable

18   text files and metadata.” (Dkt. 30.) To date, defendant has not produced all responsive

19   emails with metadata or in pdf files with accompany searchable text files and metadata,
20   or supplemented its response to state that it has produced all responsive emails with
21   metadata.
22          I declare under penalty of perjury that the foregoing is true and correct. Executed
23   on December 23, 2020 in Belmont, California.
24
                                                      SIEGEL, YEE, BRUNNER & MEHTA
25
                                                      By: _/s/ Andrew Chan Kim_______
26
                                                         Andrew Chan Kim
27
                                                      Attorneys for Plaintiff
28                                                    DEBRA HORN


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Declaration of Andrew Chan Kim - 3
